 

IN THE MATTER OF: * BEFORE       THE talbot BANK * THE COMMISSIONER OF       of
easton, MARYLAND * FINANCIAL REGULATION       EASTON, Maryland * FOR THE        
* STATE OF MARYLAND

 

*                        *                          *
                          *                          *
                         *                           *

 

STIPULATION AND CONSENT TO

THE ISSUANCE OF A CONSENT ORDER

 

Subject to the acceptance of this STIPULATION AND CONSENT TO THE ISSUANCE OF A
CONSENT ORDER (“CONSENT AGREEMENT”) by the Commissioner of Financial Regulation
for the State of Maryland (“Commissioner”), it is hereby stipulated and agreed
by and between the Commissioner and The Talbot Bank of Easton, Maryland, Easton,
Maryland (“Bank”), as follows:

 

1.          The Bank, solely for the purpose of this proceeding and without
admitting or denying any of the alleged charges of unsafe or unsound banking
practices, hereby consents and agrees to the issuance of a CONSENT ORDER
(“ORDER”) by the Commissioner. The Bank further stipulates and agrees that the
ORDER shall be deemed to be a final ORDER and that the ORDER shall become
effective immediately upon its issuance by the Commissioner and fully
enforceable by the Commissioner pursuant to the provisions of the Annotated Code
of Maryland, Financial Institutions Article (“FI”) §§ 5-808 and 5-809, subject
only to the conditions set forth in paragraph 3 of this CONSENT AGREEMENT.

 

2.          The Bank has been advised of its right to notice and a hearing on
the alleged charges relating to the ORDER under FI § 5-808(d)(2) and Annotated
Code of Maryland, State Government Article §§ 10-207 and 10-208, and has waived
those rights.

 

 

 

 

3.          In the event the Commissioner accepts the CONSENT AGREEMENT and
issues the ORDER, it is agreed that no action to enforce the ORDER in a court of
competent jurisdiction will be taken by the Commissioner unless the Bank or any
director, officer, employee, agent, successor or assignee, or other affiliate of
the Bank has violated or is about to violate any provision of the ORDER.

 

The Bank hereby waives:

 

(a)its right to notice and a hearing conducted for the purpose of taking
evidence on the allegations to be set forth in the ORDER;

(b)all defenses to the allegations to be set forth in the ORDER;

(c)its right to appeal the ORDER by filing exceptions; and

(d)its right to appeal the ORDER to a court of competent jurisdiction.

 

  Dated: May 23, 2013

 

  /s/ Mark A. Kaufman   Mark A. Kaufman,   Commissioner of Financial Regulation

 

THE talbot BANK of easton, MARYLAND   EASTON, MARYLAND:       BY:  

 

/s/ Herbert L. Andrew, III   Herbert L. Andrew, III   Director       /s/ Brenda
W. Armistead   Brenda W. Armistead   Director       /s/ Lloyd L. Beatty, Jr.  
Lloyd L. Beatty, Jr.   Director  

 

- 2 -

 

 

/s/ Carole Ann Clem   Carole Ann Clem   Director       /s/ R. Michael Clemmer,
Jr.   R. Michael Clemmer, Jr.   Director       /s/ John W. Dillon   John W.
Dillon   Director       /s/ David A. Fike   David A. Fike   Director       /s/
Duane F. Marshall   Duane F. Marshall   Director       /s/ Steve M. Shearer  
Steve M. Shearer   Director       /s/ Christopher F. Spurry   Christopher F.
Spurry   Director       /s/ David P. Valliant   David P. Valliant   Director    
  /s/ W. Moorhead Vermilye   W. Moorhead Vermilye   Director       Comprising
the Board of   Directors of   The Talbot Bank of Easton, Maryland   Easton,
Maryland  

 

- 3 -

 